IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 127 DB 2022 (No. 49 RST 2022)
                                             :
JILL MARIE MOFFITT                           :   Attorney Registration No. 205846
                                             :
PETITION FOR REINSTATEMENT                   :
FROM INACTIVE STATUS                         :   (Montgomery County)




                                        ORDER


PER CURIAM


       AND NOW, this 3rd day of November, 2022, the Report and Recommendation of

Disciplinary Board Member dated October 21, 2022, is approved and it is ORDERED that

JILL MARIE MOFFITT, who has been on Inactive Status, has demonstrated that she has

the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.